Exhibit 10.7


Execution Version
 
Confidential treatment requested under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2.  The confidential portions of this exhibit have been omitted and are
marked accordingly.  The confidential portions have been filed separately with
the Securities and Exchange Commission pursuant to a confidential treatment
request.

 
SUPPLEMENT
to the
Loan and Security Agreement
dated as of April 29, 2013
between
MeetMe, Inc. (“Borrower”)
and
Venture Lending & Leasing VI, Inc. (“VLL6”)
and
Venture Lending & Leasing VII, Inc. (“VLL7”)
(each of VLL6 and VLL7, as “Lender”)
 
 

--------------------------------------------------------------------------------


 
This is a Supplement identified in the document entitled Loan and Security
Agreement, dated as of April 29, 2013 (as amended, restated, supplemented and
modified from time to time, the “Loan and Security Agreement”), by and between
Borrower and Lender.  All capitalized terms used in this Supplement and not
otherwise defined in this Supplement have the meanings ascribed to them in
Article 10 of the Loan and Security Agreement, which is incorporated in its
entirety into this Supplement.  In the event of any inconsistency between the
provisions of, or definitions in, that document and this Supplement, this
Supplement is controlling.


The parties are entering into this single Supplement to the Loan and Security
Agreement for convenience, and this Supplement is and shall be interpreted for
all purposes as separate and distinct agreements between Borrower and VLL6, on
the one hand, and Borrower and VLL7, on the other hand, and nothing in this
Supplement shall be deemed a joint venture, partnership or other association
between VLL6 and VLL7.  Each reference in this Supplement to “Lender” shall mean
and refer to each of VLL6 and VLL7, singly and independent of one
another.  Without limiting the generality of the foregoing, the Commitment,
covenants and other obligations of “Lender” under the Loan and Security
Agreement, as supplemented hereby, are several and not joint obligations of VLL6
and VLL7, and all rights and remedies of “Lender” under the Loan and Security
Agreement, as supplemented hereby, may be exercised by VLL6 and/or VLL7
independently of one another.


In addition to the provisions of the Loan and Security Agreement, the parties
agree as follows:


Part 1. - Additional Definitions:


“Commitment” means, as the context may require, the VLL6 Commitment or the VLL7
Commitment.  Each Lender’s Commitment is several and not joint with the
Commitment of the other Lender.


“Designated Rate” means a fixed rate of interest per annum equal eleven percent
(11.00%).


“Growth Capital Loan” means any Loan requested by Borrower and funded by Lender
under its Commitment for purposes of financing Borrower’s general corporate
purposes.


“Loan” or “Loans” mean, as the context may require, individually a Growth
Capital Loan, and collectively, the Growth Capital Loans.


“Termination Date” means the earlier of (i) the date Lender may terminate making
Loans or extending other credit pursuant to the rights of Lender under Article 7
of the Loan and Security Agreement, or (ii)(A) with respect to the First Tranche
of Lender’s Commitment, April 30, 2013, (B) with respect to the Second Tranche
of Lender’s Commitment, November 30, 2013, and (C) with respect to the Third
Tranche of Lender’s Commitment, February 28, 2014.
 
 
 

--------------------------------------------------------------------------------

 
 
“Threshold Amount”: One Hundred Thousand Dollars ($100,000).


“VLL6 Commitment”:  Subject to the terms and conditions set forth in the Loan
and Security Agreement and this Supplement, VLL6 commits to make Growth Capital
Loans to Borrower up to the aggregate original principal amount of Four Million
Dollars ($4,000,000).  The VLL6 Commitment shall be divided into three tranches
in the following amounts:  (i)  Two Million Five Hundred Thousand Dollars
($2,500,000), which shall be referred to herein as the “First Tranche” of the
VLL6 Commitment; (ii) Seven Hundred Fifty Thousand Dollars ($750,000), which
shall be referred to herein as the “Second Tranche” of the VLL6 Commitment and
(iii) Seven Hundred Fifty Thousand Dollars ($750,000), which shall be referred
to herein as the “Third Tranche” of the VLL6 Commitment.


“VLL7 Commitment”:  Subject to the terms and conditions set forth in the Loan
and Security Agreement and this Supplement, VLL7 commits to make Growth Capital
Loans to Borrower up to the aggregate original principal amount of Four Million
Dollars ($4,000,000).  The VLL7 Commitment shall be divided into three tranches
in the following amounts:  (i)  Two Million Five Hundred Thousand Dollars
($2,500,000), which shall be referred to herein as the “First Tranche” of the
VLL7 Commitment; (ii) Seven Hundred Fifty Thousand Dollars ($750,000), which
shall be referred to herein as the “Second Tranche” of the VLL7 Commitment and
(iii) Seven Hundred Fifty Thousand Dollars ($750,000), which shall be referred
to herein as the “Third Tranche” of the VLL7 Commitment.




Part 2. - Additional Covenants and Conditions:
 
1.             Growth Capital Loan Commitment; Funding of Growth Capital Loans.


(a)           Additional Condition Precedent regarding First Tranche; Funding of
Growth Capital Loan thereunder.  In addition to the satisfaction of all the
other conditions precedent specified in Article 4 of the Loan and Security
Agreement and this Supplement, Lender’s obligation to fund the Growth Capital
Loan under the First Tranche of its Commitment is subject to receipt by Lender
of evidence that Borrower’s Board of Directors has approved Borrower’s entry
into the Loan Documents (the “First Tranche Milestone”).  Subject to the
foregoing and the other conditions precedent specified in Article 4 of the Loan
and Security Agreement and this Supplement, Lender agrees to make a Growth
Capital Loan to Borrower under the First Tranche of its Commitment from the date
Borrower satisfies the First Tranche Milestone up to and including the
applicable Termination Date in an original principal amount up to but not
exceeding the First Tranche of Lender’s Commitment.


(b)           Additional Conditions Precedent regarding Second Tranche; Funding
of Growth Capital Loan thereunder. In addition to the satisfaction of all the
other conditions precedent specified in Section 4.2 of the Loan and Security
Agreement and this Supplement, Lender’s obligation to fund the Growth Capital
Loan under the Second Tranche of its Commitment is subject to: (i) Borrower
having achieved Borrower’s Q1/13-Q3/13 revenue plan ($[**]); and (ii) Borrower
having achieved Borrower’s Q1/13-Q3/13 net operating expense plan ($[**]) (the
“Second Tranche Milestones”).  Lender and Borrower acknowledge and agree that
the Second Tranche Milestones will be determined based on Borrower’s unaudited
financial statements.  Subject to the foregoing and the other conditions
precedent specified in Article 4 of the Loan and Security Agreement and this
Supplement, Lender agrees to make a Growth Capital Loan to Borrower under the
Second Tranche of its Commitment from the date Borrower satisfies the Second
Tranche Milestones up to and including the applicable Termination Date in an
original principal amount up to but not exceeding the Second Tranche of Lender’s
Commitment.


(c)           Additional Conditions Precedent regarding Third Tranche; Funding
of Growth Capital Loan thereunder. In addition to the satisfaction of all the
other conditions precedent specified in Section 4.2 of the Loan and Security
Agreement and this Supplement, Lender’s obligation to fund the Growth Capital
Loan under the Third Tranche of its Commitment is subject to: (i) Borrower
having achieved Borrower’s 2013 revenue plan ($[**]); (ii) Borrower having
achieved Borrower’s 2013 net operating expense plan ($[**]) (the “Third Tranche
Milestones”).  Lender and Borrower acknowledge and agree that the Third Tranche
Milestones may be determined based on Borrower’s unaudited financial statements.
Subject to the foregoing and the other conditions precedent specified in Article
4 of the Loan and Security Agreement and this Supplement, Lender agrees to make
a Growth Capital Loan to Borrower under the Third Tranche of its Commitment from
the date Borrower satisfies the Third Tranche Milestones up to and including the
applicable Termination Date in an original principal amount up to but not
exceeding the Third Tranche of Lender’s Commitment.
 
**           CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Minimum Funding Amount.  Except to the extent the remaining Growth
Capital Loan Commitment is a lesser amount, any Growth Capital Loans requested
by Borrower to be made on a single Business Day shall be for a minimum aggregate
original principal amount of One Hundred Thousand Dollars ($100,000).


2.            Maximum Number of Borrowing Requests.  Borrower shall not submit a
Borrowing Request more frequently than once each calendar month.


3.            Repayment of Loans.  Principal of and interest on each Growth
Capital Loan shall be payable as set forth in a Note (substantially in the form
of Exhibit “A” hereto) evidencing such Loan, which Note shall provide
substantially as follows:  principal and interest at the Designated Rate shall
be fully amortized over a period of thirty (30) months in equal, monthly
installments, commencing after an initial 6-month period of interest-only
monthly payments at the Designated Rate.  In particular, on the Borrowing Date
applicable to the Growth Capital Loan evidenced by such Note, Borrower shall pay
to Lender (i) if the Borrowing Date is not the first day of the month, interest
only at the Designated Rate, in advance, on the outstanding principal balance of
the Loan evidenced by such Note, for the period from such Borrowing Date through
the last day of the calendar month in which such Borrowing Date occurs, and (ii)
the first interest-only installment at the Designated Rate, in advance, on the
outstanding principal balance of the Note for the ensuing month.  Commencing on
the first day of the second full month after the Borrowing Date and continuing
on the first day of each of the third, fourth, fifth and sixth full months
thereafter, Borrower shall pay to Lender interest at the Designated Rate, in
advance, on the outstanding principal balance of the Note evidencing such Loan
for the ensuing month.  Commencing on the first day of the seventh full month
after the Borrowing Date, and continuing on the first day of each consecutive
calendar month thereafter, Borrower shall pay to Lender principal, plus interest
at the Designated Rate, in advance, in thirty (30) equal consecutive monthly
installments.


4.            Prepayment.  No Loan funded pursuant to the Loan and Security
Agreement and this Supplement may be prepaid, except as provided in this
Section 4.


(a)           Prepayment at any Time. Borrower may prepay all, but not less than
all, of the Loans constituting a single tranche funded pursuant to the Loan and
Security Agreement and this Supplement in whole, but not in part, at any time by
tendering to each Lender cash payment in respect of the Loans for such tranche
in an amount equal to the sum of: (i) all accrued and unpaid interest on such
Loans as of the date of prepayment; and (ii) an amount equal to the total amount
of all scheduled but unpaid payments that would have accrued and been payable
from the date of prepayment through the stated maturity of the Loans had they
remained outstanding and been paid in accordance with the terms of the related
Note(s).
 
(b)           Prepayment after Twelve Payments.  Notwithstanding anything to the
contrary in Section 4(a), so long as no Event of Default has then occurred and
is continuing, at any time after Borrower has made at least twelve (12)
consecutive payments with respect to all of the Loans constituting a single
tranche funded pursuant to the Loan and Security Agreement and this Supplement,
Borrower may prepay all, but not less than all, such Loans in whole but not in
part, by tendering to each Lender cash payment in respect of the Loans for such
tranche in an amount equal to the sum of:  (i) all accrued and unpaid interest
on such Loans as of the date of prepayment; (ii) all outstanding principal
balances of such Loans as of the date of prepayment; and (iii) an amount equal
to eighty percent (80%) of all interest that would have accrued and been payable
from the date of prepayment through the stated date of maturity of the Loans had
they remained outstanding and been paid in accordance with the terms of the
related Notes, in each case, as such amounts are determined by such Lender.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Prepayment after Twenty-Four Payments.  Notwithstanding anything
to the contrary in Section 4(a) and Section 4(b), so long as no Event of Default
has then occurred and is continuing, at any time after Borrower has made at
least twenty-four (24) consecutive payments with respect to all of the Loans
constituting a single tranche funded pursuant to the Loan and Security Agreement
and this Supplement, Borrower may prepay all, but not less than all, such Loans
in whole but not in part, by tendering to each Lender cash payment in respect of
the Loans for such tranche in an amount equal to the sum of:  (i) all accrued
and unpaid interest on such Loans as of the date of prepayment; (ii) all
outstanding principal balances of such Loans as of the date of prepayment; and
(iii) an amount equal to seventy percent (70%) of all interest that would have
accrued and been payable from the date of prepayment through the stated date of
maturity of the Loans had they remained outstanding and been paid in accordance
with the terms of the related Notes, in each case, as such amounts are
determined by such Lender.


(d)           Prepayment if Lender Fails or Refuses to Fund a
Loan.  Notwithstanding anything to the contrary in Section 4(a), if prior to the
Termination Date Borrower satisfies all of the conditions precedent with respect
to the funding of a Loan and Lenders fail or refuse to make such Loan then
Borrower may prepay all, but not less than all, outstanding Loans funded
pursuant to the Loan and Security Agreement and this Supplement in whole, but
not in part, at any time from the date of such failure or refusal up to the date
which is sixty (60) days thereafter by tendering to each Lender cash payment in
respect of such Lender’s outstanding Loans in an amount equal to the sum of: (i)
all accrued and unpaid interest on such outstanding Loans as of the date of
prepayment; and (ii) all outstanding principal balances of such outstanding
Loans as of the date of prepayment, in each case, as such amounts are reasonably
determined by such Lender.
 
5.           Issuance of Warrants.  As additional consideration for the making
of the VLL6 Commitment: VLL6 has earned and is entitled to receive immediately
upon the execution of the Loan and Security Agreement and this Supplement, a
warrant instrument issued by Borrower (the “VLL6 Warrant”); and (b) VLL7 has
earned and is entitled to receive immediately upon the execution of the Loan and
Security Agreement and this Supplement, a warrant instrument issued by Borrower
(the “VLL7 Warrant” and together with the VLL6 Warrant, the “Warrants”).  The
Warrants shall be substantially in the form of Exhibit “D” attached
hereto.  Borrower acknowledges that:  (i) VLL6 has assigned its rights to
receive the VLL6 Warrant to its parent, Venture Lending & Leasing VI, LLC, and
in connection therewith, Borrower shall issue the VLL6 Warrant directly to
Venture Lending & Leasing VI, LLC; and (ii) VLL7 has assigned its rights to
receive the VLL7 Warrant to its parent, Venture Lending & Leasing VII, LLC, and
in connection therewith, Borrower shall issue the VLL7 Warrant directly to
Venture Lending & Leasing VII, LLC.  Lender shall furnish to Borrower a copy of
the agreement in which such Lender assigned its Warrant to its parent.


6.           Payment of Commitment Fee.  As an additional condition precedent
under Section 4.1 of the Loan and Security Agreement, Lender shall have
completed to its satisfaction its due diligence review of Borrower's business
and financial condition and prospects, and Lender’s investment committee shall
have approved its Commitment.  If this condition is not satisfied, the Forty
Thousand Dollars ($40,000) commitment fee (the “Commitment Fee”) previously paid
by Borrower shall be refunded.  VLL6 agrees that with respect to the initial
Growth Capital Loan advanced under its Commitment, on the Borrowing Date
applicable to such Loan, VLL6 shall credit against the payments due from
Borrower on such date in respect of such Loan an amount equal to Twenty Thousand
Dollars ($20,000).  VLL7 agrees that with respect to the initial Growth Capital
Loan advanced under its Commitment, on the Borrowing Date applicable to such
Loan, VLL7 shall credit against the payments due from Borrower on such date in
respect of such Loan an amount equal to Twenty Thousand Dollars
($20,000).  Except as set forth in this Section 6, the Commitment Fee is not
refundable.


7.           Documentation Fee Payment.  Pursuant to Section 9.8(a) of the Loan
and Security Agreement, Borrower shall pay Lender, as soon as reasonably
practical after the Closing Date, the total amount of Lender’s actual costs and
expenses incurred in connection with the preparation and negotiation of the Loan
Documents, including legal fees, plus actual filing fees incurred by Lender or
its counsel related to perfection of the Liens granted under the Loan and
Security Agreement.


8.           Borrower’s Account and Wire Transfer Instructions:


Institution Name
Comerica Bank
Address
226 Airport Parkway, Suite 100, M/C 4348
San Jose, CA 95110
ABA No.
[**]   
Contact Name
[**]
Phone No.
[**]
E-mail
[**]
Account Title
MeetMe, Inc.
Account No.
[**]



**           CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.
 
 
4

--------------------------------------------------------------------------------

 
 
9.           Debits to Account for ACH Transfers.  For purposes of Section 2.2
and 5.10 of the Loan and Security Agreement, the Primary Operating Account shall
be the bank account set forth in Section 8 above, unless and until such account
is changed in accordance with Section 5.10 of the Loan and Security
Agreement.  Borrower hereby agrees that Loans will be advanced to the account
specified above and regularly scheduled payments of principal and interest will
be automatically debited from the same account.


10           Covenants regarding Bank Accounts at Wells Fargo Bank and Silicon
Valley Bank.  Borrower and Lender hereby agree that Borrower shall maintain a
balance of no more than $25,000 in each of its deposit accounts at Chase Bank,
Wells Fargo Bank and Silicon Valley Bank; provided, however, Borrower may
maintain a balance of more than $25,000 in any deposit account at Chase Bank,
Wells Fargo Bank and Silicon Valley Bank if, prior to the balance exceeding
$25,000, a deposit account control agreement in a form acceptable to Lender is
entered into by and among Borrower, Lender and such depository
institution.  Borrower shall report its compliance with the foregoing covenant
on a monthly basis as part of the Compliance Certificate furnished to
Lender.  In reliance on Borrower’s covenants set forth in this Section 10,
Lender hereby waives the requirements of Sections 4.1(f), 4.2(e) and 6.11 of the
Loan and Security Agreement and agrees that Borrower shall not be obligated to
cause to be delivered to Lender an account control agreement for Borrower’s
deposit accounts at Chase Bank, Wells Fargo Bank and Silicon Valley Bank so long
each such account has a balance of no more than $25,000.  In addition to the
foregoing, in accordance with Section 6.11 of the Loan and Security Agreement
the Borrower may maintain more than $25,000 in any Deposit Account exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of Borrower’s employees without a deposit account control
agreement.
 
Part 3. - Additional Representations:


Borrower represents and warrants that as of the Closing Date and each Borrowing
Date:
 
 
a)
Its chief executive office is located at:  100 Union Square Drive, New Hope, PA
18938.

 
 
b)
The majority of its Equipment is located at:  Equinix Operating Co., Inc., 275
Hartz Way, Secaucus, NJ 07094.

 
 
c)
Its Inventory is located at: N/A.

 
 
d)
Its Records are located at:  100 Union Square Drive, New Hope, PA 18938.

 
 
e)
In addition to its chief executive office, Borrower maintains offices or
operates its business at the following locations:  132 W. 36th Street, 9th
Floor, New York, NY  10018.



 
f)
Other than its current, full corporate name and Social Theater, Borrower has
conducted business under the following corporate name(s), or using the following
trade names or fictitious business names:  Myyearbook.com; Insider Guides, LLC;
Que Pasa.



 
g)
Borrower’s Delaware state corporation I.D. number is: 4944683.

 
 
5

--------------------------------------------------------------------------------

 
 
 
h)
Borrower’s federal tax identification number is:  86-0879433.



 
i)
In addition to the Primary Operating Account identified in Section 8, Borrower
maintains the following Deposit Accounts and investment/securities accounts:

 
Institution Name
Comerica Bank
Address
226 Airport Parkway, Suite 100, M/C 4348
San Jose, CA 95110
ABA No.
[**]
Contact Name
[**]
Phone No.
[**]
Email
[**]
Account Title
MeetMe, Inc.
Account No.
[**]
Account No.
[**]





Institution Name
Wells Fargo Bank
Address
336 W Bridge Street, New Hope, PA 18938
ABA No.
[**]
Phone No.
[**]
Account Title
MeetMe, Inc.
Account No.
[**]
[**]





Institution Name
Chase Bank
Address
4470 North Lake Blvd, Palm Beach Gardens, FL 33410
ABA No.
[**]
Contact Name
[**]
Phone No.
[**]
Email
[**]
Account Title
MeetMe, Inc.
Account No.
[**]
[**]

 
**           CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.
 
6

--------------------------------------------------------------------------------

 
 
Institution Name
Silicon Valley Bank
Address
360 Interlocken Crescent, Suite 600, Broomfield, CO 80021
ABA No.
[**]
Contact Name
[**]
Phone No.
[**]
Email
[**]
Account Title
MeetMe, Inc.
Account No.
[**]





Institution Name
American Express TRS
Address
4315 South 2700 West, Salt Lake City, UT 84184
Phone No.
[**]
Account Title
MeetMe, Inc.
Account No.
[**]





 
Part 4. - Additional Loan Documents:
 
Form of Promissory Note
Exhibit “A”
Form of Borrowing Request
Exhibit “B”
Form of Compliance Certificate
Exhibit “C”
Form of Warrant
Exhibit “D”
Form of Landlord Waiver
Exhibit “E”
Form of Intellectual Property Security Agreement
Exhibit “F”

 
 
Remainder of this page intentionally left blank; signature page follows
 
**           CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.
 
 
7

--------------------------------------------------------------------------------

 
 
[Signature page to Supplement]




IN WITNESS WHEREOF, the parties have executed this Supplement as of the date
first above written.
 

 
BORROWER:
           
MEETME, INC.
           
By:
/s/ Geoffrey Cook
    Name:
Geoffrey Cook
    Title:
Chief Executive Officer
          Address for Notices:
100 Union Square Drive
   
New Hope, PA 18938
   
Attn:  General Counsel
   
Fax # (215) 933-6882
   
Phone # (215) 862-1162
                   
LENDER:
           
VENTURE LENDING & LEASING VI, INC.
            By:
/s/ Jay Cohan
    Name:
Jay Cohan
    Title:
Vice President
          Address for Notices: 104 La Mesa Dr., Suite 102     Portola Valley, CA
94028     Attn:  Chief Financial Officer     Fax # 650-234-4343     Phone #
650-234-4300                    
LENDER:
           
VENTURE LENDING & LEASING VII, INC.
            By: /s/ Jay Cohan     Name: Jay Cohan     Title: Vice President    
      Address for Notices:
104 La Mesa Dr., Suite 102
   
Portola Valley, CA 94028
   
Attn:  Chief Financial Officer
   
Fax # 650-234-4343
   
Phone # 650-234-4300
 

 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


FORM OF PROMISSORY NOTE
 

 
[Note No. X-XXX]
    $____________________ 
____________________, 201_
 
Portola Valley, California

 
 
The undersigned (“Borrower”) promises to pay to the order of VENTURE LENDING &
LEASING [VI/VII], INC., a Maryland corporation (“Lender”) at its office at 104
La Mesa Dr., Suite 102, Portola Valley, CA 94028, or at such other place as
Lender may designate in writing, in lawful money of the United States of
America, the principal sum of ______________________________ Dollars
($__________), with Basic Interest thereon from the date hereof until maturity,
whether scheduled or accelerated, at a fixed rate per annum equal to eleven
percent (11.00%) (the “Designated Rate”), except as otherwise provided herein,
according to the payment schedule described herein.


This Note is one of the Notes referred to in, and is entitled to all the
benefits of, a Loan and Security Agreement dated as of April 29, 2013, between
Borrower and Lender (as supplemented, amended and modified from time to time,
the “Loan Agreement”).  Each capitalized term not otherwise defined herein shall
have the meaning set forth in the Loan Agreement.  The Loan Agreement contains
provisions for the acceleration of the maturity of this Note upon the happening
of certain stated events.


Principal of and interest on this Note shall be payable as follows:


On the Borrowing Date, Borrower shall pay [(i) if the Borrowing Date is not the
first day of the month, interest only at the Designated Rate, on the outstanding
principal balance of this Note for the period from the Borrowing Date through
 [the last day of the same month]; and (ii)] the first interest-only installment
at the Designated Rate, in advance, on the outstanding principal balance of this
Note for the month of [date of first regular interest-only installment] in the
amount of _______________________ Dollars ($__________).


Commencing on [the first day of the second full month after the Borrowing Date],
and continuing on the first day of each of the third, fourth, fifth and sixth
full months thereafter, Borrower shall pay, in advance, interest only at the
Designated Rate on the principal balance outstanding hereunder, in the amount of
__________________ Dollars ($__________) each.


Commencing on [the first day of the seventh full month after the Borrowing
Date], and continuing on the first day of each consecutive month thereafter,
Borrower shall pay principal and interest at the Designated Rate, in advance, in
thirty (30) equal consecutive monthly installments of
______________________________ Dollars ($__________) each.


This Note may be prepaid only as permitted under Section 4 of Part 2 of the
Supplement to the Loan Agreement.


Any unpaid payments of principal or interest on this Note shall bear interest
from their respective maturities, whether scheduled or accelerated, at a rate
per annum equal to the Default Rate.  Borrower shall pay such interest on
demand.


Interest, charges and fees shall be calculated for actual days elapsed on the
basis of a 360-day year, which results in higher interest, charge or fee
payments than if a 365-day year were used.  In no event shall Borrower be
obligated to pay interest, charges or fees at a rate in excess of the highest
rate permitted by applicable law from time to time in effect.
 
 
9

--------------------------------------------------------------------------------

 
 
If Borrower is late in making any payment under this Note by more than five (5)
Business Days, Borrower agrees to pay a “late charge” of five percent (5%) of
the installment due, but not less than fifty dollars ($50.00) for any one such
delinquent payment.  This late charge may be charged by Lender for the purpose
of defraying the expenses incidental to the handling of such delinquent
amounts.  Borrower acknowledges that such late charge represents a reasonable
sum considering all of the circumstances existing on the date of this Note and
represents a fair and reasonable estimate of the costs that will be sustained by
Lender due to the failure of Borrower to make timely payments.  Borrower further
agrees that proof of actual damages would be costly and inconvenient.  Such late
charge shall be paid without prejudice to the right of Lender to collect any
other amounts provided to be paid or to declare a default under this Note or any
of the other Loan Documents or from exercising any other rights and remedies of
Lender.


This Note shall be governed by, and construed in accordance with, the laws of
the State of California, excluding those laws that direct the application of the
laws of another jurisdiction.
 

 
MEETME, INC.
                   
By:
      Name:       Title:    


 
 
10

--------------------------------------------------------------------------------

 



 
EXHIBIT “B”


FORM OF BORROWING REQUEST


[Date]




Venture Lending & Leasing [VI/VII], Inc.
104 La Mesa Dr., Suite 102
Portola Valley, CA 94028


 
Re:
MeetMe, Inc.



Ladies and Gentlemen:


Reference is made to the Loan and Security Agreement, dated as of April 29, 2013
(as supplemented, amended and modified from time to time, the “Loan Agreement”,
the capitalized terms used herein as defined therein), between Venture Lending &
Leasing [VI/VII], Inc. (“VLL”) and MeetMe, Inc. (the “Company”).


The undersigned is the _____________________ of the Company, and hereby requests
on behalf of the Company a Loan(s) under the Loan Agreement, and in that
connection certifies as follows:


1.           The amount of the proposed Loan is ___________________________ and
__/100 Dollars ($______________).  The Borrowing Date of the proposed Loan is
___________ __, 20_____.


2.           As of this date, no Default or Event of Default has occurred and is
continuing, or will result from the making of the proposed Loan, the
representations and warranties of the Company contained in Article 3 of the Loan
Agreement and Part 3 of the Supplement are true and correct, and the applicable
conditions precedent described in Article 4 of the Loan Agreement and Part 2 of
the Supplement have been met.


3.           No event that has had or could reasonably be expected to have a
Material Adverse Change has occurred.


4.           The Company’s most recent business plan and/or financial
projections dated ____________, as approved by the Company’s Board of Directors
on _______________, are enclosed herewith in the event such business plan and/or
financial projections has (or have) not been previously provided to VLL.






Remainder of this page intentionally left blank; signature page follows


 
11

--------------------------------------------------------------------------------

 


The Company shall notify you promptly before the funding of the Loan if any of
the matters to which I have certified above shall not be true and correct on the
Borrowing Date.
 

 
Very truly yours,
         
MEETME, INC.
               
 
By:
      Name:       Title:*            





--------------------------------------------------------------------------------

* Must be executed by Company’s Chief Financial Officer or other executive
officer.
 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”


FORM OF
COMPLIANCE CERTIFICATE




Venture Lending & Leasing VI, Inc.
Venture Lending & Leasing VII, Inc.
104 La Mesa Dr., Suite 102
Portola Valley, CA 94028


Re:            MeetMe, Inc.


Ladies and Gentlemen:


Reference is made to the Loan and Security Agreement, dated as of April 29, 2013
(as the same have been and may be supplemented, amended and modified from time
to time, the “Loan Agreement”, the capitalized terms used herein as defined
therein), between MeetMe, Inc. (the “Company”) and each of Venture Lending &
Leasing VI, Inc. and Venture Lending & Leasing VII, Inc.


The undersigned authorized representative of the Company hereby certifies that
in accordance with the terms and conditions of the Loan Agreement, (i) no
Default or Event of Default has occurred and is continuing as of the date
hereof, and (ii) the Company is in complete compliance for the financial
reporting period ending ___________ with all required financial reporting under
the Loan Agreement, except as noted below.  Attached herewith are the required
documents supporting the foregoing certification.  The undersigned further
certifies that the accompanying financial statements have been prepared in
accordance with Generally Accepted Accounting Principles, and are consistent
from one period to the next, except as explained below.


Indicate compliance status by circling Yes/No under “Complies”


Please provide the following requested information and
indicate compliance status by circling Yes/No under “Included”:
 

REPORTING REQUIREMENT REQUIRED INCLUDED       Interim Financial Statements
Quarterly within 45 days  YES / NO       Operating Budgets, 409(A) Valuations &
Capitalization Tables As modified  YES / NO       Annual Financial Statements
contemporaneously with delivery to Board of Directors YES / NO       Balances of
the Company’s Bank accounts at Chase Bank, Wells Fargo Bank and Silicon Valley
Bank: less than $25,000 per account  YES / NO

 
 
13

--------------------------------------------------------------------------------

 
 

 
Name of Institution
Account Number
Balance less than $25,000?
Complies
 
1.)
 
_______________________
 
______________________
 
YES / NO
 
YES / NO
 
2.)
 
_______________________
 
_______________________
 
YES / NO
 
YES / NO
 
3.)
 
_______________________
 
_______________________
 
YES / NO
 
YES / NO
 
4.)
 
________________________
 
_______________________
 
YES / NO
 
YES / NO
 
5.)
 
________________________
 
_______________________
 
YES / NO
 
YES / NO



 
Date of most recent Board-approved budget/plan:  ____________________
Any change in budget/plan since version most recently delivered to
Lender?  YES/NO
If YES, please attach


Date of most recent capitalization table:  ____________________


Any substantive changes in capitalization table since version most recently
delivered to Lender?  YES/NO
If YES, please attach a copy of latest capitalization table


Any Patents, Trademarks and Copyrights granted Quarterly within 30 days YES / NO
by the U.S. Patent & Trademark Office
or U.S. Copyright Office
during the quarter ending ______________?  YES/NO
               If YES, please list by application/registration number and title


Has there been any new financing since the last Compliance Certificate
submitted?  YES/NO
If “YES” then please complete information below each time this Compliance
Certificate is furnished to Lender


Date Closed: ______________   Per Share Price:  $_________________
Amount Raised: _______________Post Money Valuation: _____________
 


ACCOUNT CONTROL AGREEMENTS


Pursuant to Section 6.11 of the Loan Agreement, the Company represents and
warrants that: (i) as of the date hereof, it maintains only those deposit and
investment accounts set forth below; and (ii) a control agreement has been
executed and delivered to Lender with respect to each such account [Note: If the
Company has established any new account(s) since the date of the last compliance
certificate, please so indicate].


Deposit Accounts                                
 

 
Name of Institution
Account Number
Control Agt.
In place?
Complies
New
Account
 
1.)
 
_______________________
 
______________________
 
YES / NO
 
YES / NO
 
YES / NO
 
2.)
 
_______________________
 
_______________________
 
YES / NO
 
YES / NO
 
YES / NO
 
3.)
 
_______________________
 
_______________________
 
YES / NO
 
YES / NO
 
YES / NO
 
4.)
 
________________________
 
_______________________
 
YES / NO
 
YES / NO
 
YES / NO



 
14

--------------------------------------------------------------------------------

 


Investment Accounts



 
Name of Institution
Account Number
Control Agt.
In place?
Complies
New
Account
 
1.)
 
_______________________
 
______________________
 
YES / NO
 
YES / NO
 
YES / NO
 
2.)
 
_______________________
 
_______________________
 
YES / NO
 
YES / NO
 
YES / NO
 
3.)
 
_______________________
 
_______________________
 
YES / NO
 
YES / NO
 
YES / NO
 
4.)
 
________________________
 
_______________________
 
YES / NO
 
YES / NO
 
YES / NO





AGREEMENTS WITH PERSONS IN POSSESSION OF TANGIBLE COLLATERAL


Pursuant to Section 5.9(e) of the Loan Agreement, the Company represents and
warrants that: (i) as of the date hereof, tangible Collateral is located at the
addresses set forth below; and (ii) to the extent required by Section 5.9(e) of
the Loan Agreement, a Waiver has been executed and delivered to Lender, or such
Waiver has been waived by Lender, with respect to each such location [Note: If
the Company has located Collateral at any new location since the date of the
last compliance certificate, please so indicate].





 
Location of Collateral
Value of Collateral at such
Locations
Waiver
In place?
Complies?
New
Location?
 
1.)
 
_______________________
 
$______________________
 
YES / NO
 
YES / NO
 
YES / NO
 
2.)
 
_______________________
 
$_______________________
 
YES / NO
 
YES / NO
 
YES / NO
 
3.)
 
_______________________
 
$_______________________
 
YES / NO
 
YES / NO
 
YES / NO
 
4.)
 
________________________
 
$_______________________
 
YES / NO
 
YES / NO
 
YES / NO







EXPLANATIONS
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
15

--------------------------------------------------------------------------------

 


 
Very truly yours,
         
MEETME, INC.
         
 
By:
      Name:       Title:*            

 
 






--------------------------------------------------------------------------------

* Must be executed by Company’s Chief Financial Officer or other executive
officer.
 
 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT “D”


FORM OF WARRANT


 
17

--------------------------------------------------------------------------------

 


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE AND DISTRIBUTION
THEREOF, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF
COUNSEL IN A FORM REASONABLY ACCEPTABLE TO COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED DUE TO AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.
 
 
Date of Issuance:  April 29, 2013


 
WARRANT TO PURCHASE
 
SHARES OF COMMON STOCK OF
 
MEETME, INC.
 
 
(Void after February 28, 2024)
 
 
This certifies that VENTURE LENDING & LEASING [VI/VII], LLC, a Delaware limited
liability company, or assigns (“Holder”), for value received, is entitled to
purchase from MEETME, INC., a Delaware corporation (“Company”), the Applicable
Number (hereinafter defined) of fully paid and nonassessable shares of Company’s
common stock (the “Stock”), for cash, at a purchase price per share hereinafter
determined (the “Stock Purchase Price”).  Holder may also exercise this Warrant
on a cashless or “net issuance” basis under certain circumstances as described
in Section 1(b) below, and this Warrant shall be deemed to have been exercised
in full on such basis on the Expiration Date (hereinafter defined), to the
extent not fully exercised prior to such date.  This Warrant is issued in
connection with that certain Loan and Security Agreement and Supplement thereto,
both of even date herewith (as the same may be amended, restated, supplemented
or modified from time to time, the “Loan Agreement” and the “Supplement”
respectively, between Company, as borrower, and Holder’s subsidiary, Venture
Lending & Leasing VI, Inc., as lender (“Lender”). Capitalized terms used herein
and not otherwise defined in this Warrant shall have the meanings ascribed to
them in the Loan Agreement and the Supplement, unless the context would
otherwise require.
 
The “Applicable Number” of shares of Stock purchasable hereunder shall be the
number obtained by dividing (A) $400,000 (the “Coverage Amount”), provided that
the Coverage Amount automatically shall be increased from $400,000 to $500,000
on the Borrowing Date of the Loan funded to Company by Lender under the First
Tranche of Lender’s Commitment, provided, further, that the Coverage Amount
automatically shall be increased from $500,000 to $650,000 on the Borrowing Date
of the Loan funded to Company by Lender under the Second Tranche of Lender’s
Commitment, provided, further, that the Coverage Amount automatically shall be
increased by $150,000 (from $650,000 to $800,000 if the areforementioned Second
Tranche increase occurred, or from $500,000 to $650,000 if the aforementioned
Second Tranche increase did not occur) on the Borrowing Date of the Loan funded
to Company by Lender under the Third Tranche of Lender’s Commitment, by (B) the
Stock Purchase Price.
 
 
18

--------------------------------------------------------------------------------

 
 
The Stock Purchase Price shall be equal to, at Holder’s option, the lowest of
(i) $1.96 and (ii) the price per share of the Stock issued in the next equity
placement of Company’s Stock to occur after the Closing Date, provided, however,
that any conversion of the note dated March 21, 2013 issued to Meet Moi, LLC by
Company, shall not serve as an equity placement (“Equity Placement Price”) and
provided that, so long as the Stock is listed for trading on the NYSE MKT (the
“NYSE”) or an exchange or quotation system with a rule substantially similar to
Rule 312.03 of the NYSE Listed Company Manual then, notwithstanding anything to
the contrary contained herein if, at any time, the Applicable Number then issued
upon exercise of this Warrant (including any shares of capital stock or rights
to acquire shares of capital stock issued by the Company which are aggregated or
integrated with the Stock issued or issuable upon conversion of the Warrant for
purposes of such rule) shall not exceed 19.99% of the Outstanding Common Amount
(as hereinafter defined).  “Outstanding Common Amount” means (i) the Stock
outstanding on the earliest date of issuance of the Warrant or any shares of
capital stock or rights to acquire shares of capital stock issued by the Company
which are aggregated or integrated with the Stock issued or issuable upon
exercise of the Warrant for purposes of such rule plus (ii) any additional
shares of Stock issued thereafter in respect of such shares pursuant to a stock
dividend, stock split or similar event.  If in any case the Applicable Number
includes a fraction, the fraction shall be rounded down to the closest integral
number.  In addition, if Holder chooses for the Stock Purchase Price to be equal
to the Equity Placement Price then Holder also shall be entitled to receive (as
calculated in relation to the Coverage Amount) any options, warrants, or other
convertible securities or similar consideration issued or delivered to investors
who purchased Stock in connection with such next equity placement.
 
This Warrant may be exercised at any time or from time to time up to and
including 5:00 p.m. (Pacific Time) on February 28, 2024 (the “Expiration Date”),
upon surrender to Company at its principal office at 100 Union Square Drive, New
Hope, PA 18938 (or at such other location as Company may advise Holder in
writing) of this Warrant properly endorsed with the Form of Subscription
attached hereto duly completed and signed and upon payment in cash or by check
of the aggregate Stock Purchase Price for the number of shares for which this
Warrant is being exercised determined in accordance with the provisions
hereof.  The Stock Purchase Price and the number of shares purchasable hereunder
are subject to further adjustment as provided in Section 4 of this Warrant
 
This Warrant is subject to the following terms and conditions:
 
 
1.
Exercise; Issuance of Certificates; Payment for Shares.

 
(a)           Unless an election is made pursuant to clause (b) of this Section
1, this Warrant shall be exercisable at the option of Holder, at any time or
from time to time, on or before the Expiration Date for all or any portion of
the shares of Stock (but not for a fraction of a share) which may be purchased
hereunder for the Stock Purchase Price multiplied by the number of shares to be
purchased.  Company agrees that the shares of Stock purchased under this Warrant
shall be and are deemed to be issued to Holder as the record owner of such
shares as of the close of business on the date on which the Form of Subscription
attached hereto shall have been delivered and payment made for such
shares.  Subject to the provisions of Section 2, certificates for the shares of
Stock so purchased, together with any other securities or property to which
Holder is entitled upon such exercise, shall be delivered to Holder by Company,
at Company’s expense, within a reasonable time after the rights represented by
this Warrant have been so exercised.  Except as provided in clause (b) of this
Section 1, in case of a purchase of less than all the shares which may be
purchased under this Warrant, Company shall cancel this Warrant and execute and
deliver a new warrant or warrants of like tenor for the balance of the shares
purchasable under this Warrant surrendered upon such purchase to Holder within a
reasonable time.  Each stock certificate so delivered shall be in such
denominations of Stock as may be requested by Holder and shall be registered in
the name of Holder or such other name as shall be designated by Holder, subject
to the limitations contained in Section 2.
 
(b)           Holder, in lieu of exercising this Warrant by the cash payment of
the Stock Purchase Price pursuant to clause (a) of this Section 1, may elect, at
any time on or before the Expiration Date, to surrender this Warrant and receive
that number of shares of Stock computed using the following formula:
 
[image.jpg]

 
Where:
X
=
the number of shares of Stock to be issued to Holder.

 
 
19

--------------------------------------------------------------------------------

 
 
 
Y
=
the number of shares of Stock that Holder would otherwise have been entitled to
purchase hereunder pursuant to Section 1(a) (or such lesser number of shares as
Holder may designate in the case of a partial exercise of this Warrant).

 
 
A
=
the Per Share Price (as defined in Section 1(c) below) of one (1) share of Stock
at the time the net issuance election under this Section 1(b) is made.

 
 
B
=
the Stock Purchase Price then in effect.

 
Election to exercise under this Section 1(b) may be made by delivering a signed
form of subscription to Company via facsimile, to be followed by delivery of
this Warrant.  Notwithstanding anything to the contrary contained in this
Warrant, if as of the close of business on the last business day preceding the
Expiration Date this Warrant remains unexercised as to all or a portion of the
shares of Stock purchasable hereunder, then effective as 9:00 a.m. (Eastern
Standard Time) on the Expiration Date, Holder shall be deemed, automatically and
without need for notice to Company, to have elected to exercise this Warrant in
full pursuant to the provisions of this Section 1(b), and upon surrender of this
Warrant shall be entitled to receive that number of shares of Stock computed
using the above formula, provided that the application of such formula as of the
Expiration Date yields a positive number for “X”.
 
(c)           For purposes of Section 1(b), “Per Share Price” means:
 
(i)           If Company’s common stock is traded on a securities exchange or
actively traded over-the-counter:
 
(1)           If Company’s common stock is traded on a securities exchange, the
Per Share Price shall be deemed to be the closing price of Company’s common
stock as quoted on any exchange, as published on Yahoo! Finance (or a successor
thereto or equivalent publisher) for the trading day immediately prior to the
date of Holder’s election hereunder.
 
(2)           If Company’s common stock is actively traded over-the-counter, the
Per Share Price shall be deemed to be the closing bid or sales price, whichever
is applicable, of Company’s common stock for the trading day immediately prior
to the date of the Holder’s election hereunder.
 
(ii)           If (i) is not applicable, the Per Share Price shall be determined
in good faith by the Board of Directors of Company based on relevant facts and
circumstances at the time of the net exercise under Section 1(b), including in
the case of a Change of Control (as defined in Section 4.3(a) hereof), the
consideration receivable by the holders of the Stock in such Change of Control
and the liquidation preference (including any declared but unpaid dividends), if
any, then applicable to the Stock.
 
2.           Limitation on Transfer.
 
(a)           This Warrant and the Stock shall not be transferable except upon
the conditions specified in this Section 2, which conditions are intended to
ensure compliance with the provisions of the Securities Act.  Each holder of
this Warrant or the Stock issuable hereunder will cause any proposed transferee
of the Warrant or Stock to agree to take and hold such securities subject to the
provisions and upon the conditions specified in this Section 2.
 
(b)           Each certificate representing (i) this Warrant, (ii) the Stock and
(iii) any other securities issued in respect of the Stock upon any stock split,
stock dividend, recapitalization, merger, consolidation or similar event, shall
(unless otherwise permitted by the provisions of this Section 2 or unless such
securities have been registered under the Securities Act or sold under Rule 144)
be stamped or otherwise imprinted with a legend substantially in the following
form (in addition to any legend required under applicable state securities
laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE AND DISTRIBUTION
THEREOF, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY STATE
SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN OPINION OF COUNSEL IN A FORM REASONABLY ACCEPTABLE TO
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED DUE TO AN EXEMPTION THEREFROM
UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
 
20

--------------------------------------------------------------------------------

 
 
(c)           Holder and each person to whom this Warrant is subsequently
transferred represents and warrants to Company (by acceptance of such transfer)
that it will not transfer this Warrant or securities issuable upon exercise
hereof, except pursuant to (i) an effective registration statement under the
Securities Act, (ii) Rule 144 under the Securities Act (or any other rule under
the Securities Act relating to the disposition of securities), or (iii) an
opinion of counsel, reasonably satisfactory to counsel for Company, that an
exemption from such registration is available.
 
3.           Shares to be Fully Paid; Reservation of Shares. Company covenants
and agrees that all shares of Stock which may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any stockholder and free of all taxes, liens and charges with respect to the
issue thereof.  Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised, Company
will at all times have authorized and reserved, for the purpose of issue or
transfer upon exercise of the subscription rights evidenced by this Warrant, a
sufficient number of shares of authorized but unissued Stock, or other
securities and property, when and as required to provide for the exercise of the
rights represented by this Warrant.  Company will take all such action as may be
necessary to assure that such shares of Stock may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
any domestic securities exchange upon which the Stock may be listed.  Company
will not take any action which would result in any adjustment of the Stock
Purchase Price (as described in Section 4 hereof) (i) if the total number of
shares of Stock issuable after such action upon exercise of all outstanding
warrants, together with all shares of Stock then outstanding and all shares of
Stock then issuable upon exercise of all options and upon the conversion of all
convertible securities then outstanding, would exceed the total number of shares
of Stock then authorized by Company’s Certificate of Incorporation, or (ii) if
the par value per share of the Stock would exceed the Stock Purchase Price.
 
4.           Adjustment of Stock Purchase Price and Number of Shares.  The Stock
Purchase Price and the number of shares purchasable upon the exercise of this
Warrant shall be subject to adjustment from time to time upon the occurrence of
certain events described in this Section 4.  Upon each adjustment of the Stock
Purchase Price, Holder shall thereafter be entitled to purchase, at the Stock
Purchase Price resulting from such adjustment, the number of shares obtained by
multiplying the Stock Purchase Price in effect immediately prior to such
adjustment by the number of shares purchasable pursuant hereto immediately prior
to such adjustment, and dividing the product thereof by the Stock Purchase Price
resulting from such adjustment.
 
4.1           Subdivision or Combination of Stock.  In case Company shall at any
time subdivide its outstanding shares of Stock into a greater number of shares,
the Stock Purchase Price in effect immediately prior to such subdivision shall
be proportionately reduced, and conversely, in case the outstanding shares of
Stock of Company shall be combined into a smaller number of shares, the Stock
Purchase Price in effect immediately prior to such combination shall be
proportionately increased.
 
4.2           Dividends in Stock or Property, Reclassification.  If at any time
or from time to time the holders of Stock (or any shares of stock or other
securities at the time receivable upon the exercise of this Warrant) shall have
received or become entitled to receive, without payment therefor,
 
(a)           Stock, or any shares of stock or other securities whether or not
such securities are at any time directly or indirectly convertible into or
exchangeable for Stock, or any rights or options to subscribe for, purchase or
otherwise acquire any of the foregoing by way of dividend or other distribution,
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           any cash paid or payable otherwise than as a cash dividend, or
 
(c)           Stock or other or additional stock or other securities or property
(including cash) by way of spin off, split-up, reclassification, combination of
shares or similar corporate rearrangement, (other than shares of  Stock issued
as a stock split, adjustments in respect of which shall be covered by the terms
of Section 4.1 above),
 
then and in each such case, Holder hereof shall, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of shares of Stock
receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to in clauses (b) and (c) above) which such Holder would
hold on the date of such exercise had it been the holder of record of such Stock
as of the date on which holders of Stock received or became entitled to receive
such shares and/or all other additional stock and other securities and property.
 
4.3           Change of Control. In the event of a Change of Control (as
hereinafter defined) that occurs on or before the date which is three years
after the Closing Date, this Warrant shall be automatically exchanged for a
number of shares of Company’s securities, such number of shares being equal to
the maximum number of shares issuable pursuant to the terms hereof (after taking
into account all adjustments described herein) had Holder elected to exercise
this Warrant immediately prior to the closing of such Change of Control and
purchased all such shares pursuant to the cash exercise provision set forth in
Section 1(a) hereof (as opposed to the cashless exercise provision set forth in
Section 1(b)).  Company acknowledges and agrees that Holder shall not be
required to make any payment (cash or otherwise) for such shares as
consideration for their issuance pursuant to the terms of the preceding
sentence.  “Change of Control” shall mean any sale, exclusive license or other
disposition of all or substantially all of the assets of Company, or any merger
or other transaction involving Company where the holders of Company’s securities
before the transaction beneficially own less than 50% of the outstanding voting
securities of the surviving entity after the transaction and where the price of
Company’s securities in the transaction is less than the Stock Purchase
Price.  This Warrant shall terminate upon Holder’s receipt of the number of
shares of Company’s equity securities described in this Section 4.3.
 
4.4           Intentionally Omitted.
 
4.5           Notice of Adjustment.  Upon any adjustment of the Stock Purchase
Price, and/or any increase or decrease in the number of shares purchasable upon
the exercise of this Warrant Company shall give written notice thereof, by first
class mail, postage prepaid, addressed to the registered holder of this Warrant
at the address of such holder as shown on the books of Company.  The notice,
which may be substantially in the form of Exhibit “A” attached hereto, shall be
signed by Company’s chief financial officer and shall state the Stock Purchase
Price resulting from such adjustment and the increase or decrease, if any, in
the number of shares purchasable at such price upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.
 
4.6           Other Notices.  If at any time:
 
(a)           Company shall declare any cash dividend upon its Stock;
 
(b)           Company shall declare any dividend upon its Stock payable in stock
or make any special dividend or other distribution to the holders of its Stock;
 
(c)           Company shall offer for subscription pro rata to the holders of
its Stock any additional shares of stock of any class or other rights;
 
 
22

--------------------------------------------------------------------------------

 
 
(d)           there shall be any capital reorganization or reclassification of
the capital stock of Company, or consolidation or merger of Company with, or
sale of all or substantially all of its assets to, another entity;
 
(e)           there shall be a voluntary or involuntary dissolution, liquidation
or winding-up of Company; or
 
(f)           Company shall take or propose to take any other action, notice of
which is actually provided to holders of the Stock;
 
then, in any one or more of said cases, Company shall give, by first class mail,
postage prepaid, addressed to Holder of this Warrant at the address of such
Holder as shown on the books of Company, (i) at least 20 days’ prior written
notice of the date on which the books of Company shall close or a record shall
be taken for such dividend, distribution or subscription rights or for
determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up, or other action and (ii) in the case of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up, or other action, at least 20 days’ written notice of the date when
the same shall take place.  Any notice given in accordance with the foregoing
clause (i) shall also specify, in the case of any such dividend, distribution or
subscription rights, the date on which the holders of Stock shall be entitled
thereto.  Any notice given in accordance with the foregoing clause (ii) shall
also specify the date on which the holders of Stock shall be entitled to
exchange their Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, or other action as the case may be.
 
4.7           Certain Events.  If any change in the outstanding Stock of Company
or any other event occurs as to which the other provisions of this Section 4 are
not strictly applicable or if strictly applicable would not fairly effect the
adjustments to this Warrant in accordance with the essential intent and
principles of such provisions, then the Board of Directors of Company shall make
in good faith an adjustment in the number and class of shares issuable under
this Warrant, the Stock Purchase Price and/or the application of such
provisions, in accordance with such essential intent and principles, so as to
protect such purchase rights as aforesaid.  The adjustment shall be such as will
give Holder of this Warrant upon exercise for the same aggregate Stock Purchase
Price the total number, class and kind of shares as Holder would have owned had
this Warrant been exercised prior to the event and had Holder continued to hold
such shares until after the event requiring adjustment.
 
5.           Issue Tax.  The issuance of certificates for shares of Stock upon
the exercise of this Warrant shall be made without charge to Holder of this
Warrant for any issue tax in respect thereof; provided, however, that Company
shall not be required to pay any tax which may be payable in respect of any
transfer involved in the issuance and delivery of any certificate in a name
other than that of the then Holder of this Warrant being exercised.
 
6.           Closing of Books.   Except as required by applicable law, Company
will at no time close its transfer books against the transfer of this Warrant or
of any shares of Stock issued or issuable upon the exercise of this Warrant in
any manner which interferes with the timely exercise of this Warrant.
 
7.           No Voting or Dividend Rights; Limitation of Liability.  Nothing
contained in this Warrant shall be construed as conferring upon Holder hereof
the right to vote or to consent as a stockholder in respect of meetings of
stockholders for the election of directors of Company or any other matters or
any rights whatsoever as a stockholder of Company.  No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.  No provisions hereof, in
the absence of affirmative action by Holder to purchase shares of  Stock, and no
mere enumeration herein of the rights or privileges of Holder hereof, shall give
rise to any liability of such Holder for the Stock Purchase Price or as a
stockholder of Company, whether such liability is asserted by Company or by its
creditors.
 
 
23

--------------------------------------------------------------------------------

 
 
8.            Intentionally Omitted.
 
9.            Intentionally Omitted.
 
10.          Rights and Obligations Survive Exercise of Warrant.  The rights and
obligations of Company, of Holder of this Warrant and of the holder of shares of
Stock issued upon exercise of this Warrant, contained in Sections 6 and 9 shall
survive the exercise of this Warrant.
 
11.          Modification and Waiver.  This Warrant and any provision hereof may
be changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.
 
12.          Notices.  Any notice, request or other document required or
permitted to be given or delivered to Holder or Company shall be deemed to have
been given (i) upon receipt if delivered personally or by courier (ii) upon
confirmation of receipt if by facsimile or (iii) three business days after
deposit in the US mail, with postage prepaid and certified or registered, to
each such Holder at its address as shown on the books of Company or to Company
at the address indicated therefor in the first paragraph of this Warrant.
 
13.          Binding Effect on Successors.  All of the obligations of Company
relating to the Stock issuable upon the exercise of this Warrant shall survive
the exercise and termination of this Warrant.  All of the covenants and
agreements of Company shall inure to the benefit of the permitted successors and
assigns of Holder hereof.
 
14.          Descriptive Headings and Governing Law.  The descriptive headings
of the several sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant.  This Warrant
shall be construed and enforced in accordance with, and the rights of the
parties shall be governed by, the laws of the State of Delaware.
 
15.          Lost Warrants or Stock Certificates.  Company represents and
warrants to Holder hereof that upon receipt of evidence reasonably satisfactory
to Company of the loss, theft, destruction, or mutilation of any Warrant or
stock certificate and, in the case of any such loss, theft or destruction, upon
receipt of an indemnity reasonably satisfactory to Company, or in the case of
any such mutilation upon surrender and cancellation of such Warrant or stock
certificate, Company at its expense will make and deliver a new Warrant or stock
certificate, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Warrant or stock certificate.
 
16.          Fractional Shares.  No fractional shares shall be issued upon
exercise of this Warrant.  Company shall, in lieu of issuing any fractional
share, pay the holder entitled to such fraction a sum in cash equal to such
fraction multiplied by the then effective Stock Purchase Price.
 
17.          Representations of Holder.  With respect to this Warrant, Holder
represents and warrants to Company as follows:
 
17.1           Experience.  It is experienced in evaluating and investing in
companies engaged in businesses similar to that of Company;  it understands that
investment in this Warrant involves substantial risks; it has made detailed
inquiries concerning Company, its business and services, its officers and its
personnel; the officers of Company have made available to Holder any and all
written information it has requested; the officers of Company have answered to
Holder’s satisfaction all inquiries made by it; in making this investment it has
relied upon information made available to it by Company; and it has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of investment in Company and it is able to bear
the economic risk of that investment.
 
17.2           Investment.  It is acquiring this Warrant for investment for its
own account and not with a view to, or for resale in connection with, any
distribution thereof.  It understands that this Warrant and the shares of Stock
issuable upon exercise hereof have not been registered under the Securities Act,
nor qualified under applicable state securities laws.
 
 
24

--------------------------------------------------------------------------------

 
 
17.3           Rule 144.  It acknowledges that this Warrant and the Stock must
be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available.  It has been
advised or is aware of the provisions of Rule 144 promulgated under the
Securities Act.
 
17.4           Access to Data.  It has had an opportunity to discuss Company’s
business, management and financial affairs with Company’s management and has had
the opportunity to inspect Company’s facilities.
 
17.5           Accredited Investor. It is an “accredited investor” within the
meaning of Regulation D promulgated under the Securities Act.
 
18.           Additional Representations and Covenants of Company.  Company
hereby represents, warrants and agrees as follows:
 
18.1           Corporate Power.  Company has all requisite corporate power and
corporate authority to issue this Warrant and to carry out and perform its
obligations hereunder.
 
18.2           Authorization.  All corporate action on the part of Company, its
directors and stockholders necessary for the authorization, execution, delivery
and performance by Company of this Warrant has been taken.  This Warrant is a
valid and binding obligation of Company, enforceable against Company in
accordance with its terms (except as may be limited by bankruptcy, insolvency
and similar laws affecting the enforcement of creditors’ rights in general and
subject to general principles of equity).
 
18.3           Offering.  Subject to the truth and accuracy of Holder’s
representations set forth in Section 17 hereof, the offer, issuance and sale of
this Warrant by Company to Holder is, and the issuance of Stock to Holder upon
exercise of this Warrant will be, exempt from the registration requirements of
the Securities Act, and are exempt from the qualification requirements of any
applicable state securities laws; and neither Company nor anyone acting on its
behalf will take any action hereafter that would cause the loss of such
exemptions.
 
18.4           Stock Issuance.  Upon exercise of this Warrant, Company will use
commercially reasonable efforts to cause stock certificates representing the
shares of Stock purchased pursuant to the exercise to be issued in the names of
Holder, its nominees or assignees, as appropriate at the time of such exercise.
 
18.5           Certificates and By-Laws.  Company has provided Holder with true
and complete copies of Company’s Certificate of Incorporation, By-Laws, and each
Certificate of Designation or other charter document setting, forth any rights,
preferences and privileges of Company’s capital stock, each as amended and in
effect on the date of issuance of this Warrant.
 
18.6           Financial and Other Reports.  From time to time up to the earlier
of the Expiration Date or the complete exercise of this Warrant, Company shall
furnish to Holder (i) upon delivery to Company’s Board of Directors, as of the
close of each fiscal year of Company, an audited balance sheet and statement of
changes in financial position at and as of the end of such fiscal year, together
with an audited statement of income for such fiscal year; and (ii) within 45
days after the close of each fiscal quarter of Company, an unaudited balance
sheet and statement of cash flows at and as of the end of such quarter, together
with an unaudited statement of income for such quarter and a capitalization
table.  In addition, Company agrees to provide Holder at any time and from time
to time with such information as Holder may reasonably request for purposes of
Holder’s compliance with regulatory, accounting and reporting requirements
applicable to Holder.  Notwithstanding the foregoing, Company shall not be
required to furnish to Holder the financial information described in this
Section 18.6 in the event such financial information has been previously
delivered to Lender pursuant to the Loan Agreement or filed with the SEC via
EDGAR (but, rather than within the time frames specified in the preceding
sentences of this Section 18.6, within the time frames required by Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and
the rules promulgated thereunder (or within the period permitted by Rule
12b-25(b)(2)(ii) promulgated under the Exchange Act)).
 
 
25

--------------------------------------------------------------------------------

 
 
19.           Right to Purchase Securities in Future Financings. Except with
respect to securities issued in connection with conversion of the MeetMoi Note,
in connection with any equity or debt securities that Company may from time to
time propose to offer or sell prior to the third anniversary of the Closing
Date, Company hereby grants to Holder the right to invest up to the greater of
$125,000 and such amount of cash as is required to enable Holder to purchase
that number of any equity or debt securities as will enable Holder to own or
acquire immediately after completion of such offering the same percentage of the
securities of Company (on a fully diluted basis) as Holder owned and/or had the
right to purchase (including under this Warrant, under any other warrant
instrument held by Holder or any affiliate of Holder or otherwise with respect
to any securities owned by Holder or any affiliate of Holder) immediately prior
to commencement of such offering.  Holder shall not have any obligation to
purchase Company’s securities in any such future sale(s).  In the event Holder
exercises its purchase right set forth hereunder, Holder shall not have any
obligation to purchase such securities, except pursuant to those definitive
purchase documents executed by other purchasers in connection with the
applicable offering, in which case Holder shall agree to be bound by all
provisions set forth in such definitive purchase documents.  For avoidance of
doubt, the right granted herein shall apply to all future sales of Company’s
equity and debt securities (other than in connection with conversion of the
MeetMoi Note) consummated by Company prior to the third anniversary of the
Closing Date.  The right to purchase securities in future sales by Company
thereof described in this Section 19 shall survive the payment and satisfaction
of all of Company’s Obligations to Lender, notwithstanding anything to the
contrary set forth in any other Loan Document executed or delivered by Company
or Lender after the date hereof.  Holder shall be entitled to apportion the
rights hereby granted to it among itself and any affiliate of Holder in such
proportions as Holder deems appropriate.
 


 
[remainder of this page intentionally left blank; signature page follows]
 
 
26

--------------------------------------------------------------------------------

 
 
[Signature page to Warrant]
 
 
IN WITNESS WHEREOF, Company has caused this Warrant to be duly executed by its
officer, thereunto duly authorized as of the date of issuance set forth on the
first page hereof.
 
 
MEETME, INC.
                   
By:
      Name:       Title:              


 
27

--------------------------------------------------------------------------------

 
 
FORM OF SUBSCRIPTION
 
(To be signed only upon exercise of Warrant)
 
To:           _____________________________
 


 
ÿ
The undersigned, the holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder, (1) See Below ________________ (_____) shares (the “Shares”) of
Stock of __________ and herewith makes payment of _____________ Dollars
($________) therefor, and requests that the certificates for such shares be
issued in the name of, and delivered to, _________, whose address is
___________.

 
ÿ
The undersigned hereby elects to convert ______ percent (__%) of the value of
the Warrant pursuant to the provisions of Section 1(b) of the Warrant.

 
The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 17 of this Warrant and by its signature below
hereby makes such representations and warranties to Company.
 


 

 
Dated       ______________________
 
Holder:    ______________________
 
By:           ______________________
 
Its:           ______________________
 
(Address)
 
__________________________
 
__________________________

 
 


 


 
(1)
Insert here the number of shares called for on the face of the Warrant (or, in
the case of a partial exercise, the portion thereof as to which the Warrant is
being exercised), in either case without making any adjustment for additional
Stock or any other stock or other securities or property or cash which, pursuant
to the adjustment provisions of the Warrant, may be issuable upon exercise.

 
 
28

--------------------------------------------------------------------------------

 
 
ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned, the holder of the within Warrant, hereby
sells, assigns and transfers all of the rights of the undersigned under the
within Warrant, with respect to the number of shares of Stock covered thereby
set forth herein below, unto:
 

Name of Assignee Address No. of Shares            

 
                                                                                                 




 


 


 


 


 


 

 
Dated       ______________________
 
Holder:    ______________________
 
By:           ______________________
 
Its:           ______________________

 


 
29

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
[On letterhead of Company]
 


 
Reference is hereby made to that certain Warrant dated April [___], 2013, issued
by MEETME, INC., a Delaware corporation (the “Company”), to VENTURE LENDING &
LEASING VI, LLC, a Delaware limited liability company (the “Holder”).
 
[IF APPLICABLE]  The Warrant provides that the actual number shares of Company’s
Stock issuable upon exercise of the Warrant is to be determined by reference to
one or more events or conditions subsequent to the issuance of the
Warrant.  Such events or conditions have now occurred or lapsed, and Company
wishes to confirm the actual number of shares issuable and the initial exercise
price.  The provisions of this Supplement to Warrant are incorporated into the
Warrant by this reference, and shall control the interpretation and exercise of
the Warrant
 
[IF APPLICABLE]  Notice is hereby given pursuant to Section 4.5 of the Warrant
that the following adjustment(s) have been made to the Warrant:  [describe
adjustments, setting forth details regarding method of calculation and facts
upon which calculation is based].
 
This certifies that Holder is entitled to purchase from Company
__________________________ (____________) fully paid and nonassessable shares of
Company's Common Stock at a price of _________________________ Dollars
($__________) per share (the “Stock Purchase Price”).  The Stock Purchase Price
and the number of shares purchasable under the Warrant remain subject to
adjustment as provided in Section 4 of the Warrant.
 
 
Executed this ___ day of ________________, 20_____.
 


 

 
MEETME, INC.
                   
By:
              Name:               Title:            


 
30

--------------------------------------------------------------------------------

 
 
EXHIBIT “E”


FORM OF LANDLORD WAIVER


 
31

--------------------------------------------------------------------------------

 



 
AGREEMENT

 
In order to induce each of VENTURE LENDING & LEASING VI, INC. and VENTURE
LENDING & LEASING VII, INC. (each, a “Lender” and together, “Lenders”) to, among
other things, provide financing, which is secured by certain equipment and other
personal property assets (collectively, “Equipment”), to MEETME, INC., a
Delaware corporation (“Tenant”), pursuant to one or more Loan and Security
Agreements, between each Lender and Tenant, and any supplements, extensions,
renewals and replacements thereof (individually and collectively, the “Loan
Agreement”), some or all of which Equipment may be located upon that certain
real property located at [_____________________________________] (the “Real
Property”), the undersigned declares and agrees as follows:
 
1.           The undersigned has an interest in the Real Property as owner,
operator and/or landlord.
 
2.           The undersigned agrees that the Equipment shall at all times be
deemed personal property, even though it may be placed on or affixed to the Real
Property.  Each Lender shall have the right, at all reasonable times, to enter
upon the Real Property to take possession and dispose of the Equipment pursuant
to the terms of the Loan Agreement or otherwise, free of any claim to, interest
in, or lien on the Equipment in favor of the undersigned; provided that if a
Lender in removing the Equipment damages any improvements of the undersigned on
the Real Property, such Lender will, at its own expense, cause the same to be
repaired.
 
3.           Any right or interest in the Equipment that the undersigned now has
or may hereafter acquire because of the location or installation of the
Equipment on the Real Property or otherwise is hereby made subject, subordinate
and inferior to the rights of each Lender to the Equipment under the terms of
the Loan Agreement; provided, that the undersigned shall continue to retain all
rights to bring an action in unlawful detainer and trespass against Tenant for
nonpayment of its lease or any other breaches of agreements with the
undersigned, subject to each Lender’s rights with respect to the Equipment.
 
4.           Each reference herein to each Lender and the undersigned shall be
deemed to include their respective successors and assigns, all of whom shall be
bound by and entitled to the benefits of the provisions hereof.
 
Executed this ________ day of ________________, 2013.
 
 

     
(please print or type name)
      By:         Address for Notices    
__________________________________
__________________________________
Attention:  _________________________
Phone:  ____________________________
Fax:  ______________________________

 
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
EXHIBIT “F”


FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT


 
33

--------------------------------------------------------------------------------

 


INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This Intellectual Property Security Agreement (this “Agreement”) is made as of
April 29, 2013, by and between MEETME, INC., a Delaware corporation (“Grantor”),
and VENTURE LENDING & LEASING VI, INC. (“VLL6”) and VENTURE LENDING & LEASING
VII, INC. (“VLL7”), both Maryland corporations (sometimes referred to herein
individually or together as “Secured Party”).
 
RECITALS
 
A.           Pursuant to that certain Loan and Security Agreement of even date
herewith (as the same may from time to time be amended, restated, supplemented
or otherwise modified, the “Loan Agreement”) between Grantor, as borrower, and
each of VLL6 and VLL7, as lender, VLL6 and VLL7 agreed to make certain advances
of money and to extend certain financial accommodations to Grantor (the “Loans”)
in the amounts and manner set forth in the Loan Agreement.  All capitalized
terms used herein without definition shall have the meanings ascribed to them in
the Loan Agreement.
 
B.           Secured Party is willing to make the Loans to Grantor, but only
upon the condition, among others, that Grantor shall grant to Secured Party a
security interest in substantially all of Grantor’s personal property whether
presently existing or hereafter acquired.  To that end, Grantor has executed in
favor of Secured Party the Loan Agreement granting a security interest in all
Collateral, and is executing this Agreement with respect to certain items of
Intellectual Property, in particular.
 
NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:
 
Grant of Security Interest.  As collateral security for the prompt and complete
payment and performance of all of Grantor’s present or future Obligations,
Grantor hereby grants a security interest and mortgage to Secured Party, as
security, in and to Grantor’s entire right, title and interest in, to and under
the following Intellectual Property,  now owned or hereafter acquired by Grantor
or in which Grantor now holds or hereafter acquires any interest (all of which
shall collectively be called the “Collateral” for purposes of this Agreement):
 
Any and all copyrights, whether registered or unregistered, held pursuant to the
laws of the United States, any State thereof or of any other country;  all
registrations, applications and recordings in the United States Copyright Office
or in any similar office or agency of the United States, and State thereof or
any other country;  all continuations, renewals, or extensions thereof; and any
registrations to be issued under any pending applications, including without
limitation those set forth on Exhibit A attached hereto (collectively, the
“Copyrights”);
 
All letters patent of, or rights corresponding thereto in, the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of, or rights corresponding thereto in, the
United States or any other country, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country;  all reissues, continuations,
continuations-in-part or extensions thereof;  all petty patents, divisionals,
and patents of addition; and all patents to be issued under any such
applications, including without limitation the patents and patent applications
set forth on Exhibit B attached hereto (collectively, the “Patents”);
 
All trademarks, trade names, corporate names, business names, trade styles,
service marks, logos, other source or business identifiers, prints and labels on
which any of the foregoing have appeared or appear, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and any applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, and  reissues, extensions or renewals
thereof, and the entire goodwill of the business of Grantor connected with and
symbolized by such trademarks, including without limitation those set forth on
Exhibit C attached hereto (collectively, the “Trademarks”);
 
 
34

--------------------------------------------------------------------------------

 
 
Any and all claims for damages by way of past, present and future infringement
of any of the rights included above, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
intellectual property rights identified above;
 
All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;
 
All amendments, renewals and extensions of any of the Copyrights, Trademarks or
Patents; and
 
All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.
 
Notwithstanding the foregoing the term “Collateral” shall not
include:  (a) “intent-to-use” trademarks at all times prior to the first use
thereof, whether by the actual use thereof in commerce, the recording of a
statement of use with the United States Patent and Trademark Office or
otherwise, but only to the extent the granting of a security interest in such
“intent to use” trademarks would be contrary to applicable law or (b) any
contract, instrument or chattel paper in which Grantor has any right, title or
interest if and to the extent such contract, instrument or chattel paper
includes a provision containing a restriction on assignment such that the
creation of a security interest in the right, title or interest of Grantor
therein would be prohibited and would, in and of itself, cause or result in a
default thereunder enabling another person party to such contract, instrument or
chattel paper to enforce any remedy with respect thereto; provided, however,
that the foregoing exclusion shall not apply if (i) such prohibition has been
waived or such other person has otherwise consented to the creation hereunder of
a security interest in such contract, instrument or chattel paper, or (ii) such
prohibition would be rendered ineffective pursuant to Sections 9-407(a) or
9-408(a) of the UCC, as applicable and as then in effect in any relevant
jurisdiction, or any other applicable law (including the Bankruptcy Code) or
principles of equity); provided further that immediately upon the
ineffectiveness, lapse or termination of any such provision, the term
“Collateral” shall include, and Grantor shall be deemed to have granted a
security interest in, all its rights, title and interests in and to such
contract, instrument or chattel paper as if such provision had never been in
effect; and provided further that the foregoing exclusion shall in no way be
construed so as to limit, impair or otherwise affect Secured Party’s
unconditional continuing security interest in and to all rights, title and
interests of Grantor in or to any payment obligations or other rights to receive
monies due or to become due under any such contract, instrument or chattel paper
and in any such monies and other proceeds of such contract, instrument or
chattel paper.
 
Covenants and Warranties.  Grantor represents, warrants, covenants and agrees as
follows:
 
Grantor is now the sole owner of the Collateral, except for (i) exclusive or
non-exclusive licenses or sublicenses granted by Grantor in the ordinary course
of business and (ii) Permitted Liens;
 
During the term of this Agreement, Grantor will not transfer or otherwise
encumber any interest in the Collateral, except for Permitted Liens and except
for transfers otherwise permitted under the Loan Agreement;
 
To its knowledge, each of the granted Patents is valid and enforceable, and no
part of the Collateral has been judged invalid or unenforceable, in whole or in
part, and no claim has been made that any part of the Collateral violates the
rights of any third party;
 
Grantor shall deliver to Secured Party within thirty (30) days of the last day
of each fiscal quarter, a report signed by Grantor, in form reasonably
acceptable to Secured Party, listing  any Patents, Trademarks and Copyrights
granted by the U.S. Patent & Trademark Office or the U.S. Copyright Office
during such fiscal quarter;
 
 
35

--------------------------------------------------------------------------------

 
 
Grantor shall use reasonable commercial efforts to (i) protect, defend and
maintain the validity and enforceability of the Trademarks, Patents and
Copyrights and (ii) not allow any material Trademarks, Patents or Copyrights to
be abandoned, forfeited or dedicated to the public unless Borrower deems it to
be in the best interest of Borrower’s business;
 
Grantor shall apply for registration (to the extent not already registered) with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable: (i) those intellectual property rights listed on Exhibits
A, B and C hereto within thirty (30) days of the date of this Agreement; and
(ii) those additional intellectual property rights developed or acquired by
Grantor from time to time in connection with any product or service, prior to
the sale or licensing of such product or the rendering of such service to any
third party (including without limitation revisions or additions to the
intellectual property rights listed on such Exhibits A, B and C), except, in
each case, with respect to such rights that Grantor determines in its sole but
reasonable commercial judgment need not be registered to protect its own
business interests.  Grantor shall, from time to time, execute and file such
other instruments, and take such further actions as Secured Party may reasonably
request from time to time to perfect or continue the perfection of Secured
Party’s interest in the Collateral.  Grantor shall give Secured Party notice of
all such applications or registrations; and
 
Except in the ordinary course of business, Grantor shall not enter into any
agreement that would materially impair or conflict with Grantor’s obligations
hereunder without Secured Party’s prior written consent, which consent shall not
be unreasonably withheld.  Except in the ordinary course of business, Grantor
shall not permit the inclusion in any material contract to which it becomes a
party of any provisions that could or might in any way prevent the creation of a
security interest in Grantor’s rights and interests in any property included
within the definition of the Collateral acquired under such contracts, except
for provisions in such material contracts as are referenced in the last
paragraph of Section 1 of this Agreement.
 
Further Assurances; Attorney in Fact.
 
On a continuing basis, Grantor will make, execute, acknowledge and deliver, and
file and record in the proper filing and recording places in the United States,
all such instruments, including appropriate financing and continuation
statements and collateral agreements and filings with the United States Patent
and Trademark Office and the Register of Copyrights, and take all such action as
may reasonably be deemed necessary or advisable, or as reasonably requested by
Secured Party, to perfect Secured Party’s security interest in all Copyrights,
Patents and Trademarks and otherwise to carry out the intent and purposes of
this Agreement, or for assuring and confirming to Secured Party the grant or
perfection of a security interest in all Collateral.
 
Grantor hereby irrevocably appoints Secured Party as Grantor’s attorney-in-fact,
with full authority in the place and stead of Grantor and in the name of
Grantor, from time to time in Secured Party’s discretion, to take any action and
to execute any instrument which Secured Party may deem necessary or advisable to
accomplish the purposes of this Agreement, including (i) to modify, in its sole
discretion, this Agreement without first obtaining Grantor’s approval of or
signature to such modification by amending Exhibits A, B and C, hereof, as
appropriate, to include reference to any right, title or interest in any
Copyrights, Patents or Trademarks acquired by Grantor after the execution hereof
or to delete any reference to any right, title or interest in any Copyrights,
Patents or Trademarks in which Grantor no longer has or claims any right, title
or interest, (ii) to file, in its sole discretion, one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of Grantor where permitted by law, and (iii)
after the occurrence and during the continuance of an Event of Default, to
transfer the Collateral into the name of Secured Party or a third party to the
extent permitted under the California Uniform Commercial Code.
 
Events of Default.  The occurrence of an Event of Default under the Loan
Agreement shall constitute an Event of Default under this Agreement.
 
 
36

--------------------------------------------------------------------------------

 
 
Amendments.  This Agreement may be amended only by a written instrument signed
by both parties hereto, except for amendments permitted under Section 3 hereof
to be made by Secured Party alone.
 
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
the same instrument.
 
7.           Termination.  Upon the payment in full of the Obligations, the
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to Grantor.  Upon any such termination, Secured Party
shall, at Grantor’s reasonable expense, execute and deliver to Grantor such
documents as Grantor shall reasonably request to evidence such termination


8.           Several Nature of Secured Party’s Obligations and Rights; Pari
Passu Security Interests.  This Agreement is and shall be interpreted for all
purposes as separate and distinct agreements between Grantor and VLL6, on the
one hand, and Grantor and VLL7, on the other hand, and nothing in this Agreement
shall be deemed a joint venture, partnership or other association between VLL6
and VLL7.  Each reference in this Agreement to “Secured Party” shall mean and
refer to each of VLL6 and VLL7, singly and independent of one another.  Without
limiting the generality of the foregoing, the covenants and other obligations of
“Secured Party” under this Agreement are several and not joint obligations of
VLL6 and VLL7, and all rights and remedies of “Secured Party” under this
Agreement may be exercised by VLL6 and/or VLL7 independently of one
another.  The security interests granted by Grantor to each of VLL6 and VLL7
hereunder and under the Loan Agreement shall be deemed to have been granted and
perfected at the same time and shall be of equal priority.
 
Loan Agreement.  To the extent of any conflict between the provisions of this
Agreement and the Loan Agreement, the terms of the Loan Agreement shall govern.
 


[Signature Pages Follow]
 
 
37

--------------------------------------------------------------------------------

 
 
 [Signature page to Intellectual Property Security Agreement]




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 

  GRANTOR:         Address of Grantor:
MEETME, INC.
                 
100 Union Square Drive
By:
    New Hope, PA 18938       Attn: General Counsel Name:               Title:  
                              Address of Secured Party: SECURED PARTY:          
 
VENTURE LENDING & LEASING VI, INC.
                  104 La Mesa Drive #102 By:     Portola Valley, CA 94028      
Attn:  Chief Financial Officer Name:               Title:                      
          Address of Secured Party: SECURED PARTY:             VENTURE LENDING &
LEASING VII, INC.                   104 La Mesa Drive #102 By:     Portola
Valley, CA 94028       Attn:  Chief Financial Officer Name:               Title:
   

 

